         Case 2:17-cv-02651-GMN-EJY Document 88-3 Filed 07/17/20 Page 1 of 3




 1 Marc J. Randazza (NV Bar No. 12265)
   Ronald D. Green (NV Bar No. 7360)
 2 Alex J. Shepard (NV Bar No. 13582)
   RANDAZZA LEGAL GROUP, PLLC
 3
   2764 Lake Sahara Drive, Suite 109
 4 Las Vegas, Nevada 89117
   Telephone: 702-420-2001
 5 ecf@randazza.com
 6 Attorneys for Defendants
   Stephen Fairfax and MTechnology
 7
                            UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA
 9
   SWITCH, LTD.,                                               Case No.: 2:17-cv-02651-GMN-EJY
10 a Nevada limited liability company,

11                 Plaintiff,                                        DECLARATION OF
12         vs.                                                       RONALD D. GREEN
   STEPHEN FAIRFAX; MTECHNOLOGY;
13 DOES 1 through 10; and ROE ENTITIES 11
   through 20, inclusive,
14
                   Defendants.
15
           I, Ronald D. Green, Jr., under penalty of perjury, hereby declare as follows:
16
           1.      I am a partner at the law firm Randazza Legal Group, PLLC and counsel for
17
   Defendants Stephen Fairfax and MTechnology, Inc. in the above-referenced matter, and have been
18
   licensed to practice law in the State of Nevada since 2000.
19
           2.      I make the statements in this declaration based upon my personal knowledge and
20
   would be competent to testify to them if called upon to do so.
21
           3.      On July 16, 2020, Marc J. Randazza and I attended a meet and confer call with counsel
22
   for Plaintiff Switch, Ltd. (“Switch”), Samuel Castor.
23
           4.      During the meet and confer call, Mr. Castor explained that Plaintiff’s founder and
24
   CEO, Rob Roy, could not be deposed for at least 120-days and required a 120-day discovery extension
25
   of discovery.
26
27
28                                                     -1-
                                         Declaration of Ronald D. Green
                                           2:17-cv-02651-GMN-EJY
         Case 2:17-cv-02651-GMN-EJY Document 88-3 Filed 07/17/20 Page 2 of 3




 1         5.      Mr. Castor explained that, between Mr. Roy’s incredibly busy schedule and the
 2 “upcoming holidays,” Mr. Roy simply could not find time for a deposition.
 3         6.      Confused, I interjected and asked, “Which holidays?”
 4         7.      Mr. Castor replied, “Thanksgiving and Christmas.”
 5         8.      A true and correct copy of Defendants’ Notice of Deposition of Rob Roy, noticed on
 6 June 29, 2020 for July 27, 2020 is attached hereto as Exhibit 1.
 7         9.      A true and correct copy of a June 30 Email from Sam Castor to Ron Green is attached
 8 hereto as Exhibit 2.
 9         10.     A true and correct copy of July 3, 2020 Correspondence from Ron Green to Sam
10 Castor, is attached hereto as Exhibit 3.

11         11.     On July 9, 2020, counsel for both parties held a telephonic meet and confer
12 conference.
13         12.     During the June 9, 2020 conference, Switch’s counsel took the position that Mr. Roy
14 would not be deposed until all other depositions had been completed and all alternate discovery
15 methods had been exhausted.
16         13.     Switch maintained that, pursuant to the apex doctrine, Mr. Roy was absolutely
17 protected from giving deposition testimony.

18         14.     When I pointed out that Switch’s Complaint made Mr. Roy a necessary witness with
19 unique knowledge, Switch took the position that it did not matter for purposes of deposing Mr. Roy.
20         15.     A true and correct copy of July 13, 2020 Correspondence from Ron Green to Sam
21 Castor is attached hereto as Exhibit 4.
22         16.     A true and correct copy of various emails between counsel in this matter is attached
23 hereto as Exhibit 5.
24         17.     Despite claiming that Switch has “won motions on” protecting Mr. Roy from sitting
25 for a deposition, Mr. Castor only produced one such order from the Trademark Trial and Appeal
26 Board, which was not relevant or similar to the facts of this case. A true and correct copy of the
27 TTAB order is attached hereto as Exhibit 6.
28                                                   -2-
                                       Declaration of Ronald D. Green
                                         2:17-cv-02651-GMN-EJY
        Case 2:17-cv-02651-GMN-EJY Document 88-3 Filed 07/17/20 Page 3 of 3




1         18.     Although Defendants noticed the deposition of Mr. Roy for July 27, 2020, Defendants
2 were amenable to reaching a mutually agreeable date for his deposition.
3         19.     A true and correct copy of Plaintiff’s First Supplement to List of Witnesses and
4 Documents Pursuant to FRCP 26 and LR 26-1 dated July 2, 2019 is attached hereto as Exhibit 7.
5
6         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
7 correct to the best of my knowledge.
8         Executed on the 17th day of July 2020.
                                                         /s/ Ronald D. Green
9                                                        Ronald D. Green
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28                                                  -3-
                                      Declaration of Ronald D. Green
                                        2:17-cv-02651-GMN-EJY
